DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 3, which recites “…a sensing circuit, coupled to a first control signal terminal, a second control signal terminal, the input signal terminal and the voltage stabilizer node, and configured to store a voltage under control of potential of the first control signal terminal and the input signal terminal, and input potential of the second control signal terminal to the pull-up node.”; wherein the last portion of the claim “and input potential of the second control signal terminal to the pull-up node” render the claim indefinite. It is not clear as to what it means by “and input potential of the second control signal terminal to the pull-up node”. It is not clear if the claim is reciting applying signal of second control signal terminal to the pull-up node. As best understood the sensing circuit is coupled to the voltage stabilizing node and not to the pull-up node. Therefore, it is not clear how the sensing circuit will affect the voltage of the pull-up terminal. Claims 4 and 5 which depends on claim 3 are also rejected for the same reasons due to being dependent on claim 3. Regarding claim 15, which recites “…a sensing circuit, coupled to a first control signal terminal, a second control signal terminal, the input signal terminal and the voltage stabilizer node, and configured to store a voltage under control of potential of the first control signal terminal and the input signal terminal, and input potential of the second control signal terminal to the pull-up node.”; wherein the last portion of the claim “and input potential of the second control signal terminal to the pull-up node” render the claim indefinite. It is not clear as to what it means by “and input potential of the second control signal terminal to the pull-up node”. It is not clear if the claim is reciting applying signal of second control signal terminal to the pull-up node. As best understood the sensing circuit is coupled to the voltage stabilizing node and not to the pull-up node. Therefore, it is not clear how the sensing circuit will affect the voltage of the pull-up terminal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims of instant application # 17661463
Claims of U.S. Patent# 11,328,674
1. A shift register unit, comprising: an input circuit, coupled to a voltage stabilizer node and an input signal terminal of the shift register unit, and configured to receive an input signal from the input signal terminal and output the input signal to the voltage stabilizer node; a voltage-stabilizing circuit, coupled to the voltage stabilizer node and a pull-up node of the shift register unit, and configured to input potential of the voltage stabilizer node to the pull-up node and control potential of the voltage stabilizer node; 


an output circuit, coupled to the pull-up node and a clock signal terminal and an output signal terminal of the shift register unit, and configured to receive a clock signal from the clock signal terminal, and provide an output signal to the output signal terminal based on the clock signal received under control of the potential of the pull-up node; and a control circuit, coupled to the pull-up node and the output signal terminal, and configured to control potential of the output signal terminal under control of the potential of the pull-up node, 




wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled together, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node and a first electrode coupled to a first power signal terminal.
1. A shift register unit, comprising: an input circuit, coupled to a voltage stabilizer node and an input signal terminal of the shift register unit, and configured to receive an input signal from the input signal terminal and output the input signal to the voltage stabilizer node; a voltage-stabilizing circuit, coupled to the voltage stabilizer node and a pull-up node of the shift register unit, and configured to input potential of the voltage stabilizer node to the pull-up node and control potential of the voltage stabilizer node under control of potential of the pull-up node; 
an output circuit, coupled to the pull-up node and a clock signal terminal and an output signal terminal of the shift register unit, and configured to receive a clock signal from the clock signal terminal, and provide an output signal to the output signal terminal based on the clock signal received under control of the potential of the pull-up node; and a control circuit, coupled to the pull-up node and the output signal terminal, and configured to control potential of the output signal terminal under control of the potential of the pull-up node.

2. The shift register unit according to claim 1, 
wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node, a first electrode coupled to a first power signal terminal, 
and a second electrode coupled to the voltage stabilizer node.
2. The shift register unit according to claim 1, wherein a second electrode of the second transistor is connected to the voltage stabilizer node.
2. The shift register unit according to claim 1, wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node, a first electrode coupled to a first power signal terminal, and a second electrode coupled to the voltage stabilizer node.
6. The shift register unit according to claim 1, wherein the input circuit comprises an eighth transistor having a gate and a first electrode coupled to the input signal terminal and a second electrode coupled to the voltage stabilizer node.
6. The shift register unit according to claim 1, wherein the input circuit comprises an eighth transistor having a gate and a first electrode coupled to the input signal terminal and a second electrode coupled to the voltage stabilizer node.
7. The shift register unit according to claim 1, wherein the control circuit comprises: a pull-down sub-circuit, coupled to the output signal terminal and a pull-down node of the shift register unit, and configured to control the potential of the output signal terminal under control of potential of the pull-down node; and a pull-down control sub-circuit, coupled to the pull-up node, the pull-down node and a second power signal terminal, and configured to control the potential of the pull-down node under control of potential of the pull-up node and the second power signal terminal.
7. The shift register unit according to claim 1, wherein the control circuit comprises: a pull-down sub-circuit, coupled to the output signal terminal and a pull-down node of the shift register unit, and configured to control the potential of the output signal terminal under control of potential of the pull-down node; and a pull-down control sub-circuit, coupled to the pull-up node, the pull-down node and a second power signal terminal, and configured to control the potential of the pull-down node under control of potential of the pull-up node and the second power signal terminal.
8. The shift register unit according to claim 7, wherein the pull-down control sub-circuit comprises a ninth transistor, a tenth transistor, an eleventh transistor and a twelfth transistor, wherein, the ninth transistor has a gate and a first electrode coupled to the second power signal terminal, and a second electrode coupled to the pull-down node; the tenth transistor has a gate coupled to the pull-up node, a first electrode coupled to a reference signal terminal, and a second electrode coupled to the pull-down node; the eleventh transistor has a gate coupled to the pull-down node, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and the twelfth transistor has a gate coupled to the pull-down node, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
8. The shift register unit according to claim 7, wherein the pull-down control sub-circuit comprises a ninth transistor, a tenth transistor, an eleventh transistor and a twelfth transistor, wherein, the ninth transistor has a gate and a first electrode coupled to the second power signal terminal, and a second electrode coupled to the pull-down node; the tenth transistor has a gate coupled to the pull-up node, a first electrode coupled to a reference signal terminal, and a second electrode coupled to the pull-down node; the eleventh transistor has a gate coupled to the pull-down node, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and the twelfth transistor has a gate coupled to the pull-down node, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
9. The shift register unit according to claim 1, further comprising: a reset circuit, coupled to the pull-up node and a reset signal terminal of the shift register unit, and configured to reset the pull-up node under control of potential of the reset signal terminal.
9. The shift register unit according to claim 1, further comprising: a reset circuit, coupled to the pull-up node and a reset signal terminal of the shift register unit, and configured to reset the pull-up node under control of potential of the reset signal terminal.
10. The shift register unit according to claim 9, wherein the reset circuit comprises: a thirteenth transistor having a gate coupled to the reset signal terminal, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a fourteenth transistor having a gate coupled to the reset signal terminal, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
10. The shift register unit according to claim 9, wherein the reset circuit comprises: a thirteenth transistor having a gate coupled to the reset signal terminal, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a fourteenth transistor having a gate coupled to the reset signal terminal, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
11. The shift register unit according to claim 10, wherein the reset signal terminal comprises a first reset signal terminal coupled to the thirteenth transistor and the fourteenth transistor, and a second reset signal terminal, and wherein the reset circuit further comprises: a fifteenth transistor having a gate coupled to the second reset signal terminal, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a sixteenth transistor having a gate coupled to the second reset signal terminal, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
11. The shift register unit according to claim 10, wherein the reset signal terminal comprises a first reset signal terminal coupled to the thirteenth transistor and the fourteenth transistor, and a second reset signal terminal, and wherein the reset circuit further comprises: a fifteenth transistor having a gate coupled to the second reset signal terminal, a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a sixteenth transistor having a gate coupled to the second reset signal terminal, a first electrode coupled to the reference signal terminal, and a second electrode coupled to the voltage stabilizer node.
12. A gate driving circuit comprising N stages of cascaded shift register units according to claim 1, where N is a natural number greater than 3.
12. A gate driving circuit comprising N stages of cascaded shift register units according to claim 1, where N is a natural number greater than 3.
13. A driving method of a shift register unit, the shift register unit including 
an input circuit, coupled to a voltage stabilizer node and an input signal terminal of the shift register unit, and configured to receive an input signal from the input signal terminal and output the input signal to the voltage stabilizer node; a voltage-stabilizing circuit, coupled to the voltage stabilizer node and a pull-up node of the shift register unit, and configured to input potential of the voltage stabilizer node to the pull-up node and control potential of the voltage stabilizer node; 



an output circuit, coupled to the pull-up node and a clock signal terminal and an output signal terminal of the shift register unit, and configured to receive a clock signal from the clock signal terminal, and provide an output signal to the output signal terminal based on the clock signal received under control of the potential of the pull-up node; and 
a control circuit, coupled to the pull-up node and the output signal terminal, and configured to control potential of the output signal terminal under control of the potential of the pull-up node; 

wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled together, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node and a first electrode coupled to a first power signal terminal; 

wherein the driving method comprises: in a first period, applying an input signal at a first level to an input signal terminal, wherein the input signal at the first level is output to a voltage stabilizer node by an input circuit, and potential of the voltage stabilizer node is input to a pull-up node by a voltage-stabilizing circuit; in a second period, applying an input signal at a second level to the input signal terminal, wherein potential of the pull-up node causes an output circuit to provide a clock signal of a clock signal terminal to an output signal terminal; and in a third period, applying a reset signal at the first level to a reset signal terminal of the shift register unit to reset the pull-up node, wherein the potential of the pull-up node causes a control circuit to pull down the output signal terminal to the second level, wherein, in the first period and the second period, the potential of the pull-up node causes the voltage-stabilizing circuit to control potential of the voltage stabilizer node within a preset range.
13. A driving method of a shift register unit that includes 
an input circuit, coupled to a voltage stabilizer node and an input signal terminal of the shift register unit, and configured to receive an input signal from the input signal terminal and output the input signal to the voltage stabilizer node; a voltage-stabilizing circuit, coupled to the voltage stabilizer node and a pull-up node of the shift register unit, and configured to input potential of the voltage stabilizer node to the pull-up node and control potential of the voltage stabilizer node under control of potential of the pull-up node; 

an output circuit, coupled to the pull-up node and a clock signal terminal and an output signal terminal of the shift register unit, and configured to receive a clock signal from the clock signal terminal, and provide an output signal to the output signal terminal based on the clock signal received under control of the potential of the pull-up node; and 
a control circuit, coupled to the pull-up node and the output signal terminal, and configured to control potential of the output signal terminal under control of the potential of the pull-up node; 










wherein the driving method comprises: in a first period, applying an input signal at a first level to an input signal terminal, wherein the input signal at the first level is output to a voltage stabilizer node by an input circuit, and potential of the voltage stabilizer node is input to a pull-up node by a voltage-stabilizing circuit; in a second period, applying an input signal at a second level to the input signal terminal, wherein potential of the pull-up node causes an output circuit to provide a clock signal of a clock signal terminal to an output signal terminal; and in a third period, applying a reset signal at the first level to a reset signal terminal of the shift register unit to reset the pull-up node, wherein the potential of the pull-up node causes a control circuit to pull down the output signal terminal to the second level, wherein, in the first period and the second period, the potential of the pull-up node causes the voltage-stabilizing circuit to control potential of the voltage stabilizer node within a preset range.

2. The shift register unit according to claim 1, wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node, a first electrode coupled to a first power signal terminal, and a second electrode coupled to the voltage stabilizer node.
14. The method according to claim 13, wherein a second electrode of the second transistor is connected to the voltage stabilizer node.
2. The shift register unit according to claim 1, wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node, and a second electrode coupled to the pull-up node; and a second transistor having a gate coupled to the pull-up node, a first electrode coupled to a first power signal terminal, and a second electrode coupled to the voltage stabilizer node.


Claims 1, 2, 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-12 of U.S. Patent No. 11,328,674. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is similar in scope to claims 1 and 2 as shown in the table above. Claim 1 of instant application recites “wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled together…” which is similar in scope to “wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node” of claim 2 of U.S. Patent # 11,328,647 because in claim 2 coupling gate and first electrode to the pull-up node indicates these two elements are connected to same node/element; which is obviously similar to “coupling gate and first electrode together”. Regarding claim 2 of instant application is anticipated by claim 2 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 6 of instant application is similar in scope to claim 6 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 7 of instant application is similar in scope to claim 7 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 8 of instant application is similar in scope to claim 8 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 9 of instant application is similar in scope to claim 9 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 10 of instant application is similar in scope to claim 10 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 11 of instant application is similar in scope to claim 11 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Regarding claim 12 of instant application is similar in scope to claim 12 of U.S. Patent# 11,328,674 as shown in the claim comparison table above. Claim 13 of instant application is similar in scope to claims 13 and 2 as shown in the table above. Claim 13 of instant application recites “wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled together…” which is similar in scope to “wherein the voltage-stabilizing circuit comprises: a first transistor having a gate and a first electrode coupled to the voltage stabilizer node” of claim 2 of U.S. Patent # 11,328,647 because in claim 2 coupling gate and first electrode to the pull-up node indicates these two elements are connected to same node/element; which is obviously similar to “coupling gate and first electrode together”. Regarding claim 14 of instant application is anticipated by claim 2 of U.S. Patent# 11,328,674 as shown in the claim comparison table above, because other than the preamble, they are not different in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al. (2017/0256217) teaches a GOA circuit includes multiple cascaded GOA units and a control module. Each of the multiple cascaded GOA units is used for charging a corresponding horizontal scanning line in a display area through driving of a first stage-transferring clock, a second stage-transferring clock, a first control clock and a second control clock. Zhao et al. (2017/0140728) teaches a gate driver on array (GOA) circuit, comprises a plurality of GOA circuit units connected in cascade. The GOA circuit unit at each stage outputting a scan signal from an output terminal based on a scan signal outputted by a previous stage GOA circuit unit, a scan signal outputted by a next stage GOA circuit unit, a first clock signal, a second clock signal, a third clock signal, a fourth clock signal, a first enabling signal and a second enabling signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623